             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 1 of 38




                     UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHRISTOPHER DISANT,

                             Plaintiffs,                CIVIL ACTION

                        v.                              No. 5:20-cv-05281

 BRENNTAG NORTH AMERICA, INC. and
 BRENNTAG NORTHEAST,

                             Defendants.



                                                ORDER

        AND NOW, this                      day of                      , 2020, upon consideration

of Defendants, Brenntag North America, Inc. and Brenntag Northeast, LLC’s Motion to Dismiss,

and any response(s) thereto, it is hereby ORDERED and DECREED that Defendants’ Motion is

GRANTED. Any and all claims asserted against Defendants, Brenntag North America, Inc. and

Brenntag Northeast, LLC are hereby DISMISSED, with prejudice.



                                                    BY THE COURT:


                                                                                         __
                                                    HON. EDWARD G. SMITH




21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 2 of 38




                     UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 POST & SCHELL, P.C.
 WILLIAM L. THRALL, ESQUIRE
 E-MAIL: wthrall@postschell.com
 I.D. # 201834
 J. COLIN SCHWARTZ, ESQUIRE
 E-MAIL: cschwartz@postschell.com
 I.D. # 310123
 FOUR PENN CENTER, 13TH FLOOR                       ATTORNEYS FOR DEFENDANTS,
 1600 JOHN F. KENNEDY BLVD.                         BRENNTAG NORTH AMERICA, INC. AND
 PHILADELPHIA, PA 19103-2808                        BRENNTAG NORTHEAST, LLC
 215-587-1000
 CHRISTOPHER DISANT,

                              Plaintiffs,              CIVIL ACTION

                         v.                            No. 5:20-cv-05281

 BRENNTAG NORTH AMERICA, INC. and
 BRENNTAG NORTHEAST,

                              Defendants.


        DEFENDANTS, BRENNTAG NORTH AMERICA, INC. AND BRENNTAG
        NORTHEAST, LLC’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
     PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 12(b)(5) AND 12(b)(6)

        Defendants, Brenntag North America, Inc. (“BNA”) and Brenntag Northeast, LLC

(“BNE”), by and through their attorneys, Post & Schell, P.C., hereby move to dismiss Plaintiff’s

Complaint pursuant to Federal Rules of Civil Procedure 12(b)(5) and 12(b)(6), and in support

thereof, aver as follows:

I.      FACTUAL AND PROCEDURAL HISTORY

        1.       This civil action arises out of an incident that allegedly occurred on December 11,

2018 at a distribution center allegedly owned by the defendants, BNA and BNE, located at 81




21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 3 of 38




West Huller Lane, Reading, PA 19605. A true and correct copy of Plaintiff’s Complaint is attached

hereto as Exhibit “A.”

        2.       Plaintiff alleges that on the date of the incident at issue, he was working as a long-

haul truck driver on behalf Langer Transport Corporation (“Langer”) delivering chemicals to the

defendants utilizing a tanker trailer at the distribution center. Id. at ¶¶ 17, 26, 27.

        3.       Plaintiff claims that while he was in the course and scope of his employment with

Langer, he was granted permission by the defendants to access the top of his tanker trailer to close

the dome lid, and while he was performing that work, he fell off of the tanker trailer, sustaining

injuries. Id. at ¶¶ 27, 28, 29.

        4.       Plaintiff claims that BNA and BNE negligently failed to provide, mandate or ensure

that Plaintiff had a safe means to perform his work by not providing fall protection, and that the

negligence of BNA and BNE caused Plaintiff’s incident and injuries. Id. at ¶¶ 28, 30.

        5.       Plaintiff avers that both BNA and BNE are engaged in the business of distributing

chemicals and ingredients. Id. at ¶¶ 4, 7.

        6.       Plaintiff avers that the job site where the incident occurred was occupied and

controlled by BNA and BNE at all times material to Plaintiff’s claims. Id. at ¶¶ 12, 13, 15, 16.

        7.        Plaintiff avers that BNA and BNE oversaw the work and safety of workers at the

job site where the incident occurred. Id. at ¶¶ 12, 13, 15, 16.

        8.       Plaintiff avers that BNA and BNE were responsible for job conditions and safety

of individuals working at the job site where the incident happened, including being responsible for

the safety of Plaintiff. Id. at ¶¶ 21.




                                                   2
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 4 of 38




        9.       Plaintiff avers that BNA and BNE were responsible for maintenance, inspection

and removal of hazardous conditions and making the job site safe for individuals working at the

site, including Plaintiff. Id. at ¶¶ 22.

        10.      Plaintiff avers that BNA and BNE were responsible for ensuring that all individuals

working at heights with unprotected edges above four feet utilized fall protection. Id. at ¶¶ 24.

        11.      Plaintiff avers that BNA and BNE contracted with Langer Transport Corporation

for delivery services of chemicals to the job site and that BNA and BNE each had written contracts

with Langer. Id. at ¶ 18, 19, 20.

        12.      In short, Plaintiff has alleged (1) that BNA and BNE were owners of the premises

where the incident happened, (2) the premises were occupied by and under the control of BNA

and BNE, (3) BNA and BNE oversaw the work performed in receiving and unloading delivered

chemicals at the job site, including granting permission to Plaintiff to access the dome lid on his

truck, (4) a contract was made between BNA and/or BNE and Langer Transportation for the

delivery of chemicals to a distribution center of BNA and BNE which was involved in the business

of distributing chemicals and ingredients, (5) the delivery of the chemicals was entrusted to

Langer, and (6) Plaintiff was an employee of Langer who was injured on the alleged job site. See,

generally, id.

        13.      Defendant, BNA is a corporation incorporated in the State of Delaware with a

principal place of business located at 5083 Pottsville Pike, Reading, PA 19605. See true and

correct copy of the Affidavit of David Wheat, attached hereto as Exhibit “B” at ¶ 2.

        14.      Defendant, BNE is a Delaware limited liability company, whose sole member is

BNA, with a principal place of business located at 81 West Huller Lane, Reading, PA 19605. See

Exhibit “B” at ¶ 3.



                                                  3
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 5 of 38




          15.    Plaintiff has purported to serve the Complaint in this case on BNA and BNE at an

address located at 5700 Tacony Street, Philadelphia, PA 19135 (the “Tacony Street address”) by

allegedly serving a person named Donald Reberg at that location. A true and correct copy of

Plaintiff’s Affidavits of Service is attached hereto as Exhibit “C.”

          16.    The Tacony Street address where Plaintiff purportedly served the Complaint is an

office of Brenntag Specialties, LLC, (“Brenntag Specialties”) a Delaware limited liability

company. See Exhibit “B” at ¶ 5.

          17.    Neither BNA nor BNE have an office or regular place of business at the Tacony

Street address, and Brenntag Specialties is the sole entity with an office at that address. See id. at

¶¶ 6-7.

          18.    Neither BNA nor BNE have any employees who regularly work at, or have offices

at, the Tacony Street address. See id. at ¶ 8.

          19.    Neither BNA nor BNE have any managers, clerks, or other persons in charge of the

Tacony Street address. See id. at ¶ 9.

          20.    Neither BNA nor BNE have authorized anyone employed by Brenntag Specialties,

or with an office at 5700 Tacony Street, Philadelphia, PA 19135, to accept service of legal process

on behalf of BNA or BNE. See id. at ¶ 10.

          21.    Specifically, Donald Reberg, the person who Plaintiff’s affidavits of service state

was handed a copy of Plaintiff’s Complaint, is not an employee, manager or representative of BNA

or BNE and was not authorized to accept service for either entity. See id. at ¶ 11.

          22.    BNA and BNE each have a registered agent designated and authorized to receive

service of process in Pennsylvania. See id. at ¶ 12.




                                                  4
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 6 of 38




        23.        The registered agent for service of process designated and authorized by BNA and

BNE to accept service of process was not served with Plaintiff’s Complaint as of October 29, 2020

See id. at ¶ 13.

        24.        As of October 29, 2020, neither BNA nor BNE have been served with the

Complaint at any office or regular place of business of BNA or BNE. See id. at ¶ 14.

        25.        As of October 29, 2020, no executive officer, partner or trustee of either BNA or

BNE has been served with the Complaint. See id. at ¶ 15.

        26.        Brenntag Specialties is a wholly-owned subsidiary of BNA and is separate and

distinct from BNA. See id. at ¶ 16.

        27.        BNE has no ownership or membership in Brenntag Specialties and is separate and

distinct from Brenntag Specialties. See id. at ¶ 18.

        28.        BNA provides certain services to Brenntag Specialties, such as legal, payroll,

infrastructure and other administrative services. See id. at ¶ 17.

        29.        BNA and BNE do not manage or direct the daily activities or affairs of Brenntag

Specialties and do not control the means and methods of the business activities of Brenntag

Specialties, LLC. See id. at ¶ 19.

        30.        Brenntag Specialties manufactures, packages and distributes specialty chemical

products and its line of specialty chemical products is distinct from products distributed by BNA

or BNE. See id. at ¶ 20.

        31.        Brenntag Specialties employs separate employees that are not employed by BNA

or BNE. See id. at ¶ 21.




                                                   5
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 7 of 38




        32.      Brenntag Specialties does not share any bank accounts or comingle financial assets

with BNA or BNE and pays its own taxes separate and apart from BNA and BNE. See id. at ¶ 22,

23.

        33.      Brenntag Specialties conducts separate company meetings and directs its affairs

independently of BNA and/or BNE, has distinct assets and liabilities than BNA and/or BNE, and

conducts its business separately from BNA and/or BNE. See id. at ¶¶ 24, 25, 26.

        34.      Brenntag Specialties observes all formalities of its business form. See id. at ¶ 26.

        35.      Brenntag Specialties, LLC is the sole entity with an office located at 5700 Tacony

Street, Philadelphia, PA and is the sole owner of that premises. See id. at ¶ 6.

        36.      For the reasons set forth below and in the accompanying Memorandum of Law,

Plaintiff’s Complaint must be dismissed and/or Plaintiff’s purported service of the Complaint on

BNA and BNE must be quashed because service was not properly made on BNA or BNE, and

Plaintiff’s Complaint must be dismissed, with prejudice, for failure to state a claim upon which

relief can be granted.

II.     LEGAL ARGUMENT

        A. Motion to Dismiss Plaintiff’s Complaint and/or Strike Service of Process Pursuant
           to Rule 12(b)(5)

        37.      Under Rule 12(b)(5), the defense of insufficient service of process may be asserted

by motion prior to filing a responsive pleading. Fed. R. Civ. P. 12(b)(5).

        38.      Plaintiff purported to serve BNA and BNE with the Complaint on October 21, 2020

at 5700 Tacony Street, Philadelphia, PA 19135, before this action was removed to this Court.

        39.      However, the purported service was improper because it did not comply with the

Federal Rules of Civil Procedure or the Pennsylvania Rules of Civil Procedure governing service

of process on a corporation or business entity.


                                                   6
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 8 of 38




        40.      Under Rule 4 of the Federal Rules of Civil Procedure, a domestic corporation,

partnership or other unincorporated association that is subject to suit under a common name, served

within a judicial district of the United State, must be served

                 (A) in the manner prescribed by Rule 4(e)(1) for serving an
                 individual [i.e., following state law for serving a summons in an
                 action brought in courts of general jurisdiction in the state where the
                 district court is located or where service is made]; or

                 (B) by delivering a copy of the summons and of the complaint to an
                 officer, a managing or general agent, or any other agent authorized
                 by appointment or by law to receive service of process and—if the
                 agent is one authorized by statute and the statute so requires—by
                 also mailing a copy of each to the defendant;

Fed. R. Civ. P. 4(h).

        41.      Under Rule 424 of the Pennsylvania Rules of Civil Procedure,

                 Service of original process upon a corporation or similar entity shall
                 be made by handing a copy to any of the following persons provided
                 the person served is not a plaintiff in the action:

                 (1) an executive officer, partner or trustee of the corporation or
                 similar entity, or

                 (2) the manager, clerk or other person for the time being in charge
                 of any regular place of business or activity of the corporation or
                 similar entity, or

                 (3) an agent authorized by the corporation or similar entity in
                 writing to receive service of process for it.

Pa. R.C.P. 424.

        42.      In an action commenced in Pennsylvania’s First Judicial District – Philadelphia

County -- original process may be served:

                 (1) within the county by the sheriff or a competent adult, or

                 (2) in any other county by deputized service as provided by Rule
                 400(d) or by a competent adult forwarding the process to the sheriff
                 of the county where service may be made.

Pa. R.C.P. 4001.

                                                   7
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 9 of 38




        43.      Under these rules, service of original process on a corporation or business entity

must be made in-person by a competent adult or person deputized to serve process handing a copy

of the original process to an executive officer, partner or trustee of the business entity, or an agent

of the business entity authorized to accept service, or the manager clerk or person in charge of a

regular place of business of the entity being served. See Trexler v. McDonald's Corp., 2015 PA

Super 131, 118 A.3d 408, 414 (Pa. Super. 2015) (serving employee of franchisee on property

owned by franchisor, which was not a regular place of business of franchisor, was not proper

service on a person authorized to accept service on behalf of franchisor under Rule 424).

        44.      Service of a complaint on a subsidiary of a corporate parent does not qualify as

service on the parent corporation unless the subsidiary is (1) an alter ego of the parent due to the

parent exercising total control over the affairs and activities of the subsidiary, or (2) serves as a

mere agent or department of the parent, performing functions that the parent corporation would

have to perform itself but for the existence of the subsidiary. Gallagher v. Mazda Motor of Am.,

Inc., 781 F. Supp. 1079, 1083 (E.D. Pa. 1992); Colida v. LG Elecs., Inc., No. 02-4947 (DRD),

2003 U.S. Dist. LEXIS 26818, at *12-13 (D.N.J. 2003); Akzona, Inc. v. E. I. Du Pont de Nemours

& Co., 607 F. Supp. 227, 237 (D. Del. 1984); Fitzgerald v. Hilton Hotels Corp., 183 F. Supp. 342,

343 (E.D. Pa. 1960); see also Botwinick v. Credit Exch., Inc., 213 A.2d 349, 351 (Pa. 1965).

        45.      In this case, BNA and BNE were not served with the Complaint.

        46.      Service at the Tacony Street address was not service at a regular place of business

of either BNA or BNE and was not made to any executive officer, partner or trustee of either entity,

was not served on the manager, clerk or other person for the time being in charge of any regular

place of business, and was not served on any agent authorized to accept service on behalf of BNA

or BNE.



                                                  8
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 10 of 38




        47.      Plaintiff’s attempt at service was not effective to serve process on either BNA or

BNE under Pennsylvania Rule of Civil Procedure 424 or Federal Rule of Civil Procedure 4.

        48.      Furthermore, the evidence shows that Brenntag Specialties, LLC, the entity actually

served with the Complaint, was not an alter ego or agent of BNA or BNE.

        49.      Brenntag Specialties, LLC is and was, at all times material hereto, a separate and

distinct subsidiary of BNA with its own line of business, its own management personnel and

employees, its own finances, and its own officers.

        50.      Brenntag Specialties, LLC never co-mingled funds with BNA or BNE, never

assumed liabilities of BNA or BNE, and has always maintained a separate existence.

        51.      Brenntag Specialties, LLC conducts its day-to-day operations and affairs separately

from BNA and BNE, and without BNA or BNE exercising control over its operational functions.

        52.      Furthermore, Brenntag Specialties, LLC owns its own property and is the sole

owner of the Tacony Street address where service was purportedly made.

        53.      As a result, the purported service on BNA and BNE of Plaintiff’s Complaint at the

Tacony Street address was ineffective.

        54.      Accordingly, Plaintiff’s Complaint must be dismissed and/or the purported attempt

at service of process quashed.

        WHEREFORE, Defendants, Brenntag North America, Inc. and Brenntag Northeast, LLC

respectfully request that this Honorable Court grant the instant Motion and dismiss Plaintiff’s

Complaint and/or quash Plaintiff’s purported service of the Complaint on the defendants.




                                                  9
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 11 of 38




        B. Motion to Dismiss Plaintiff’s Complaint Pursuant to Rule 12(b)(6)

        55.      Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes a defendant to

move to dismiss a complaint for "failure to state a claim upon which relief can be granted." Fed.

R. Civ. P. 12(b)(6).

        56.      The facts alleged in Plaintiff’s Complaint, when accepted as true, conclusively

establish as a matter of law that BNA and BNE were statutory employers of Plaintiff at the time

of his alleged accident who are immune from suit under the Pennsylvania Worker’s Compensation

Act (“PWCA”), and therefore Plaintiff has failed to state a claim upon which relief can be granted

against the defendants. See, e.g., Cmty. Ass'n Underwriters of Am., Inc. v. Queensboro Flooring

Corp., No. 3:10-CV-01559, 2016 U.S. Dist. LEXIS 57071, at *16 (M.D. Pa. 2016) (considering

whether a defendant was immune from suit under the PWCA, and thus whether to dismiss the

plaintiff’s claims under Rule 12(b)(6)); see also Grimsley v. Manitowoc Co., No. 1:15-CV-01275,

2015 U.S. Dist. LEXIS 146749, at *15 (M.D. Pa. 2015) (dismissing complaint pursuant to Rule

12(b)(6) on the grounds that defendants were entitled to immunity under the PWCA) (reversed by

Grimsley v. Manitowoc Co., 675 F. App'x 118, 119 (3d Cir. 2017) (reversing trial court decision

because facts alleged in complaint did not conclusively show employer status sufficient to confer

immunity under the PWCA as a matter of law)).

        57.      Under the PWCA, the exclusive remedy for an employee injured in the course and

scope of his employment against any person or entity deemed to be his employer is the benefits

available under the PWCA. Peck v. Delaware County Bd. of Prison Inspectors, 572 Pa. 249, 814

A.2d 185, 188 (Pa. 2002) (“the workers’ compensation system is the exclusive remedy for an

injured employee seeking redress from an employer for an on-the-job injury.”).




                                                10
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 12 of 38




        58.      This exclusiveness of an injured employee’s remedies against his employer for

injuries sustained in the course and scope of employment is stated in Section 303 of the WCA, as

follows:

                 § 481. Exclusiveness of remedy; actions by and against third party;
                 contract indemnifying third party

                 (a) The liability of an employer under this act shall be exclusive and
                 in place of any and all other liability to such employes, his legal
                 representative, husband or wife, parents, dependents, next of kin or
                 anyone otherwise entitled to damages in any action at law or
                 otherwise on account of any injury or death as defined in section
                 301(c)(1) and (2) or occupational disease as defined in section 108.

                 (b) In the event injury or death to an employe is caused by a third
                 party, then such employe, his legal representative, husband or wife,
                 parents, dependents, next of kin, and anyone otherwise entitled to
                 receive damages by reason thereof, may bring their action at law
                 against such third party, but the employer, his insurance carrier, their
                 servants and agents, employes, representatives acting on their behalf
                 or at their request shall not be liable to a third party for damages,
                 contribution, or indemnity in any action at law, or otherwise, unless
                 liability for such damages, contributions or indemnity shall be
                 expressly provided for in a written contract entered into by the party
                 alleged to be liable prior to the date of the occurrence which gave
                 rise to the action.

77 P.S. §481.

        59.      Further Section 203 of the WCA provides that

                 An employer who permits the entry upon premises occupied by him
                 or under his control of a laborer or an assistant hired by an employe
                 or contractor, for the performance upon such premises of a part of
                 the employer’s regular business entrusted to such employe or
                 contractor, shall be liable to such laborer or assistant in the same
                 manner and to the same extent as to his own employe.

77 P.S. §52.

        60.      Under these sections of the PWCA, a person or entity deemed to be an injured-

party’s statutory employer, who is primarily or secondarily liable to pay worker’s compensation

benefits to the injured employee, is immune from suit for injuries sustained by the injured

                                                   11
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 13 of 38




employee in the course and scope of their employment with said employer. Vandervort v. WCAB

(City of Philadelphia), 899 A.2d 414, 418 (Pa. Cmwlth. 2006) (“An entity’s status as a ‘statutory

employer’ results in liability for workers’ compensation insurance and, coextensively, provides

immunity to the statutory employer from common law tort liability.”).

        61.      Section 302(a) of the PWCA provides one grounds for finding that an entity is a

“statutory employer”, as follows:

                 § 461. Coverage of employees of subcontractor; subcontractor
                 defined; exception.

                 A contractor who subcontracts all or any part of a contract and his
                 insurer shall be liable for the payment of compensation to the
                 employes of the subcontractor unless the subcontractor primarily
                 liable for the payment of such compensation has secured its payment
                 as provided for in this act. Any contractor or his insurer who shall
                 become liable hereunder for such compensation may recover the
                 amount thereof paid and any necessary expenses from the
                 subcontractor primarily liable therefor.

                 For purposes of this subsection, a person who contracts with
                 another

                        (1)     to have work performed consisting of

                               (i) the removal, excavation or drilling of soil, rock or
                        minerals, or

                                (ii) the cutting or removal of timber from lands, or

                        (2) to have work performed of a kind which is a regular
                        or recurrent part of the business, occupation, profession
                        or trade of such person shall be deemed a contractor, and
                        such other person a subcontractor.

                 This subsection shall not apply, however, to an owner or lessee of
                 land principally used for agriculture who is not a covered employer
                 under this act who contracts for the removal of timber from such
                 land.

77 P.S. §461 (emphasis added).




                                                  12
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 14 of 38




        62.      The Pennsylvania Supreme Court has held that a property owner who hires a

contractor to perform work that is a regular or recurrent part of the property owner’s business is a

“statutory employer” under Section 302(a) of the WCA. Six L's Packing Co. v. Workers' Comp.

Appeal Bd. (Williamson), 44 A.3d 1148, 1158-59 (Pa. 2012).

        63.      The Pennsylvania Superior Court has held that an entity deemed to be a statutory

employer under Section 302(a) of the PWCA is immune from suit for personal injuries sustained

by an employee of the statutory employer during the course and scope of their employment under

the PWCA. Doman v. Atlas Am., Inc., 150 A.3d 103, 108-09 (Pa. Super. 2016).

        64.      In this case, Plaintiff’s Complaint, taken as true, establishes that Plaintiff was an

employee of Langer Transport Corporation working in the course and scope of his employment at

the time of his alleged incident.

        65.      The Complaint further establishes that BNA and BNE had a written contract with

Langer Transport Corporation for delivery of chemicals to the premises owned and operated by

BNA and BNE.

        66.      The Complaint alleges that BNA and BNE were in the business of distributing

chemicals and ingredients and, therefore, the delivery and unloading of chemicals at the BNA/BNE

distribution center by Plaintiff was a regular and recurrent part of BNA and BNE’s business.

        67.      In fact, Plaintiff alleges that BNA and BNE oversaw Plaintiff’s work at the time of

the incident, were responsible for safe performance of the work, and controlled and occupied the

site where the incident occurred, even granting permission to Plaintiff to access the dome lid on

the tanker trailer he was operating in delivering chemicals to the site.

        68.      Accordingly, the allegations in Plaintiff’s Complaint demonstrate that the work

contracted to Langer in delivering and unloading chemical products at the distribution facility was



                                                  13
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 15 of 38




a part of BNA’s and BNE’s regular business, even to the extent that BNA and BNE oversaw,

directed and controlled the work.

        69.      The delivery of chemicals at the time of the accident at issue, which was a regular

part of the business of BNA and BNE, was being performed by Plaintiff, an employee of Langer

Transport, in furtherance of the contract for delivery of chemicals to the distribution center.

        70.      Accordingly, all elements of Section 302(a) of the PWCA are established by the

averments in Plaintiff’s Complaint, and BNA and BNE are immune from suit under Section 203

and 303 of the PWCA, as a matter of law.

        WHEREFORE, Defendants, Brenntag North America, Inc. and Brenntag Northeast, LLC

respectfully request that this Honorable Court grant the instant Motion and dismiss Plaintiff’s

Complaint, with prejudice, pursuant to Fed. R. Civ. P. 12(b)(6).



                                                  POST & SCHELL, P.C.


                                                  By:


 DATED: October 29, 2020                                  WILLIAM L. THRALL, ESQUIRE
                                                          J. COLIN SCHWARTZ, ESQUIRE
                                                          Attorneys for Defendants,
                                                          Brenntag North America, Inc. and
                                                          Brenntag Northeast, LLC




                                                 14
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 16 of 38




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 POST & SCHELL, P.C.
 WILLIAM L. THRALL, ESQUIRE
 E-MAIL: wthrall@postschell.com
 I.D. # 201834
 J. COLIN SCHWARTZ, ESQUIRE
 E-MAIL: cschwartz@postschell.com
 I.D. # 310123
 FOUR PENN CENTER, 13TH FLOOR                      ATTORNEYS FOR DEFENDANTS,
 1600 JOHN F. KENNEDY BLVD.                        BRENNTAG NORTH AMERICA, INC. AND
 PHILADELPHIA, PA 19103-2808                       BRENNTAG NORTHEAST, LLC
 215-587-1000
 CHRISTOPHER DISANT,

                              Plaintiffs,             CIVIL ACTION

                         v.                           No. 5:20-cv-05281

 BRENNTAG NORTH AMERICA, INC. and
 BRENNTAG NORTHEAST,

                              Defendants.


                   MEMORANDUM OF LAW IN SUPPORT OF
        DEFENDANTS, BRENNTAG NORTH AMERICA, INC. AND BRENNTAG
        NORTHEAST, LLC’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
     PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 12(b)(5) AND 12(b)(6)

        Defendants, Brenntag North America, Inc. (“BNA”) and Brenntag Northeast, LLC

(“BNE”), by and through their attorneys, Post & Schell, P.C., hereby submit the following

Memorandum of Law in support of their Motion to Dismiss Plaintiff’s Complaint pursuant to

Federal Rules of Civil Procedure 12(b)(5) and 12(b)(6), as follows:

I.      FACTUAL AND PROCEDURAL HISTORY

        A.       Plaintiff’s Claims and Allegations

        This civil action arises out of an incident that allegedly occurred on December 11, 2018 at

a distribution center allegedly owned by the defendants, BNA and BNE, located at 81 West Huller



21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 17 of 38




Lane, Reading, PA 19605. A true and correct copy of Plaintiff’s Complaint is attached hereto as

Exhibit “A.” Plaintiff alleges that on the date of the incident at issue, he was working as a long-

haul truck driver on behalf Langer Transport Corporation (“Langer”) delivering chemicals to the

defendants utilizing a tanker trailer at the distribution center. Id. at ¶¶ 17, 26, 27. Plaintiff claims

that while he was in the course and scope of his employment with Langer, he was granted

permission by the defendants to access the top of his tanker trailer to close the dome lid, and while

he was performing that work, he fell off of the tanker trailer, sustaining injuries. Id. at ¶¶ 27, 28,

29. Plaintiff claims that BNA and BNE negligently failed to provide, mandate or ensure that

Plaintiff had a safe means to perform his work by not providing fall protection, and that the

negligence of BNA and BNE caused Plaintiff’s incident and injuries. Id. at ¶¶ 28, 30.

        Plaintiff avers that both BNA and BNE are engaged in the business of distributing

chemicals and ingredients. Id. at ¶¶ 4, 7.      Plaintiff avers that the job site where the incident

occurred was occupied and controlled by BNA and BNE at all times material to Plaintiff’s claims.

Id. at ¶¶ 12, 13, 15, 16. Plaintiff avers that BNA and BNE were involved in overseeing the work

and safety of workers at the job site where the incident occurred. Id. at ¶¶ 12, 13, 15, 16. Plaintiff

avers that BNA and BNE were responsible for job conditions and safety of individuals working at

the job site where the incident, happened, including being responsible for the safety of Plaintiff.

Id. at ¶¶ 21. Plaintiff avers that BNA and BNE were responsible for maintenance, inspection and

removal of hazardous conditions and making the job site safe for individuals working at the site,

including Plaintiff. Id. at ¶¶ 22. Plaintiff avers that BNA and BNE were responsible for ensuring

that all individuals working at heights with unprotected edges above four feet utilize fall protection.

Id. at ¶¶ 24. Finally, Plaintiff avers that BNA and BNE contracted with Langer Transport




                                                   2
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 18 of 38




Corporation for delivery services of chemicals to the job site and that BNA and BNE each had

written contracts with Langer. Id. at ¶ 18, 19, 20.

        In short, Plaintiff has alleged (1) that BNA and BNE were owners of the premises where

the incident happened, (2) the premises were occupied by and under the control of BNA and BNE,

(3) BNA and BNE oversaw the work performed in receiving and unloading delivered chemicals

at the job site, including granting permission to Plaintiff to access the dome lid on his truck, (4) a

contract was made between BNA and/or BNE and Langer Transportation for the delivery of

chemicals to a distribution center of BNA and BNE which was involved in the business of

distributing chemicals and ingredients, (5) the delivery of the chemicals was entrusted to Langer,

and (6) Plaintiff was an employee of Langer who was injured on the alleged job site. See,

generally, id.

        B.       Facts Pertaining to Service of Process and Entities Purportedly Served

        Defendant, BNA is a corporation incorporated in the State of Delaware with a principal

place of business located at 5083 Pottsville Pike, Reading, PA 19605. See true and correct copy

of the Affidavit of David Wheat, attached hereto as Exhibit “B” at ¶ 2. Defendant, BNE is a

Delaware limited liability company, whose sole member is BNA, with a principal place of business

located at 81 West Huller Lane, Reading, PA 19605. See Exhibit “B” at ¶ 3.

        Plaintiff has purported to serve the Complaint in this case on BNA and BNE at an address

located at 5700 Tacony Street, Philadelphia, PA 19135 (the “Tacony Street address”) by allegedly

serving a person named Donald Reberg at that location. A true and correct copy of Plaintiff’s

Affidavits of Service is attached hereto as Exhibit “C.”

        The Tacony Street address where Plaintiff purportedly served the Complaint is an office of

Brenntag Specialties, LLC, (“Brenntag Specialties”) a Delaware limited liability company. See



                                                  3
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 19 of 38




Exhibit “B” at ¶ 5. Brenntag Specialties, LLC is the sole entity with an office located at 5700

Tacony Street, Philadelphia, PA and is the sole owner of that premises. See id. at ¶ 6. Neither

BNA nor BNE have an office or regular place of business at the Tacony Street address, and

Brenntag Specialties is the sole entity with an office at that address. See id. at ¶¶ 6-7. Neither

BNA nor BNE have any employees who regularly work at, or have offices at, the Tacony Street

address. See id. at ¶ 8. Neither BNA nor BNE have any managers, clerks, or other persons in charge

of the Tacony Street address. See id. at ¶ 9. Neither BNA nor BNE have authorized anyone

employed by Brenntag Specialties, or with an office at 5700 Tacony Street, Philadelphia, PA

19135, to accept service of legal process on behalf of BNA or BNE. See id. at ¶ 10.

        Specifically, Donald Reberg, the person who Plaintiff’s affidavits of service state was

handed a copy of Plaintiff’s Complaint, is not an employee, manager or representative of BNA or

BNE and was not authorized to accept service for either entity. See id. at ¶ 11.

        BNA and BNE each have a registered agent designated and authorized to receive service

of process in Pennsylvania. See id. at ¶ 12. The registered agent for service of process designated

and authorized by BNA and BNE to accept service of process was not served with Plaintiff’s

Complaint as of October 29, 2020 See id. at ¶ 13.

        As of October 29, 2020, neither BNA nor BNE have been served with the Complaint at

any office or regular place of business of BNA or BNE. See id. at ¶ 14. As of October 29, 2020,

no executive officer, partner or trustee of either BNA or BNE has been served with the Complaint.

See id. at ¶ 15.

        Brenntag Specialties is a wholly-owned subsidiary of BNA and is separate and distinct

from BNA. See id. at ¶ 16. BNE has no ownership or membership in Brenntag Specialties and is

separate and distinct from Brenntag Specialties. See id. at ¶ 18. BNA provides certain services to



                                                4
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 20 of 38




Brenntag Specialties, such as legal, payroll, infrastructure and other administrative services. See

id. at ¶ 17.

        BNA and BNE do not manage or direct the daily activities or affairs of Brenntag Specialties

and do not control the means and methods of the business activities of Brenntag Specialties, LLC.

See id. at ¶ 19. Brenntag Specialties manufactures, packages and distributes specialty chemical

products and its line of specialty chemical products is distinct from products distributed by BNA

or BNE. See id. at ¶ 20. Brenntag Specialties employs separate employees that are not employed

by BNA or BNE. See id. at ¶ 21. Brenntag Specialties does not share any bank accounts or

comingle financial assets with BNA or BNE and pays its own taxes separate and apart from BNA

and BNE. See id. at ¶ 22, 23. Brenntag Specialties conducts separate company meetings and directs

its affairs independently of BNA and/or BNE, has distinct assets and liabilities than BNA and/or

BNE, and conducts its business separately from BNA and/or BNE. See id. at ¶¶ 24, 25, 26.

Brenntag Specialties observes all formalities of its business form. See id. at ¶ 26.

        For the reasons set forth below and in the accompanying Memorandum of Law, Plaintiff’s

Complaint must be dismissed and/or Plaintiff’s purported service of the Complaint on BNA and

BNE must be quashed because service was not properly made on BNA or BNE, and Plaintiff’s

Complaint must be dismissed, with prejudice, for failure to state a claim upon which relief can be

granted.

II.     LEGAL ARGUMENT

        A. Plaintiff’s Complaint Must be Dismissed and/or Plaintiff’s Purported Service of
           the Complaint Must be Quashed Pursuant to Rule 12(b)(5)

        Under Rule 12(b)(5), the defense of insufficient service of process may be asserted by

motion prior to filing a responsive pleading. Fed. R. Civ. P. 12(b)(5). “Under Fed. R. Civ. P.

12(b)(5), a complaint may be dismissed for insufficiency of service of process. However, where


                                                  5
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 21 of 38




service of process is found to be ineffective, the court has discretion to either dismiss or to quash

service which has been made." Dimensional Communications, Inc. v. Oz Optics Limited, 218 F.

Supp. 2d 653 (D.N.J. 2002).

        Plaintiff purported to serve BNA and BNE with the Complaint on October 21, 2020 at 5700

Tacony Street, Philadelphia, PA 19135, before this action was removed to this Court. However,

the purported service was improper because it did not comply with the Federal Rules of Civil

Procedure or the Pennsylvania Rules of Civil Procedure governing service of process on a

corporation or business entity.

        Under Rule 4 of the Federal Rules of Civil Procedure, a domestic corporation, partnership

or other unincorporated association that is subject to suit under a common name, served within a

judicial district of the United State, must be served

                 (A) in the manner prescribed by Rule 4(e)(1) for serving an
                 individual [i.e., following state law for serving a summons in an
                 action brought in courts of general jurisdiction in the state where the
                 district court is located or where service is made]; or

                 (B) by delivering a copy of the summons and of the complaint to an
                 officer, a managing or general agent, or any other agent authorized
                 by appointment or by law to receive service of process and—if the
                 agent is one authorized by statute and the statute so requires—by
                 also mailing a copy of each to the defendant;

Fed. R. Civ. P. 4(h).

        Under Rule 424 of the Pennsylvania Rules of Civil Procedure,

                 Service of original process upon a corporation or similar entity shall
                 be made by handing a copy to any of the following persons provided
                 the person served is not a plaintiff in the action:

                 (1) an executive officer, partner or trustee of the corporation or
                 similar entity, or

                 (2) the manager, clerk or other person for the time being in charge
                 of any regular place of business or activity of the corporation or
                 similar entity, or

                                                   6
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 22 of 38




                 (3) an agent authorized by the corporation or similar entity in
                 writing to receive service of process for it.

Pa. R.C.P. 424. In an action commenced in Pennsylvania’s First Judicial District – Philadelphia

County – original process may be served:

                 (1) within the county by the sheriff or a competent adult, or

                 (2) in any other county by deputized service as provided by Rule
                 400(d) or by a competent adult forwarding the process to the sheriff
                 of the county where service may be made.

Pa. R.C.P. 4001.

        Under these rules, service of original process on a corporation or business entity must be

made in-person by a competent adult or person deputized to serve process handing a copy of the

original process to an executive officer, partner or trustee of the business entity, or an agent of

the business entity authorized to accept service, or the manager clerk or person in charge of a

regular place of business of the entity being served. See Trexler v. McDonald's Corp., 2015 PA

Super 131, 118 A.3d 408, 414 (Pa. Super. 2015) (serving employee of franchisee on property

owned by franchisor, which was not a regular place of business of franchisor, was not proper

service on a person authorized to accept service on behalf of franchisor under Pa. R.C.P. 424).

        Service of a complaint on a subsidiary of a corporate parent does not qualify as service on

the parent corporation unless the subsidiary is (1) an alter ego of the parent due to the parent

exercising total control over the affairs and activities of the subsidiary, or (2) serves as a mere

agent or department of the parent, performing functions that the parent corporation would have to

perform itself but for the existence of the subsidiary. Gallagher v. Mazda Motor of Am., Inc., 781

F. Supp. 1079, 1083 (E.D. Pa. 1992); Colida v. LG Elecs., Inc., No. 02-4947 (DRD), 2003 U.S.

Dist. LEXIS 26818, at *12-13 (D.N.J. 2003); Akzona, Inc. v. E. I. Du Pont de Nemours & Co., 607




                                                  7
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 23 of 38




F. Supp. 227, 237 (D. Del. 1984); Fitzgerald v. Hilton Hotels Corp., 183 F. Supp. 342, 343 (E.D.

Pa. 1960); see also Botwinick v. Credit Exch., Inc., 213 A.2d 349, 351 (Pa. 1965).

        To determine whether service of process on a subsidiary can be imputed to its corporate

parent, Federal Courts have looked to the degree of control the parent corporation exercises over

its subsidiaries to determine whether service on the subsidiary is effectively service on the parent.

Courts consider whether the subsidiary was so “dominated and controlled” by the parent that

service on the subsidiary was equivalent to service on the parent. See Lasky v. Cont'l Prods. Corp.,

97 F.R.D. 716, 716 (E.D. Pa. 1983) (finding service on a subsidiary not sufficient to show service

on parent corporation where subsidiary was a “separate corporate entity which sets its own

management policy and maintains separate books and records.”).           Courts have also assessed

whether the relationship shows “control by the parent to such a degree that the subsidiary has

become its mere instrumentality.” Akzona, Inc. v. E. I. Du Pont de Nemours & Co., 607 F. Supp.

227, 237 (D. Del. 1984) (citing, inter alia, Whayne v. Transportation Management Service, 252 F.

Supp. 573, 577 (E.D.Pa. 1966); aff'd per curiam sub nom., Whayne v. Shuttler, 397 F.2d 287 (3d

Cir.), cert. denied, 393 U.S. 978, 21 L. Ed. 2d 438, 89 S. Ct. 445 (1968). Courts will also consider

whether the subsidiary is sufficiently controlled by the parent corporation that it will be considered

an agent of the parent corporation. See, e.g., Colida v. LG Elecs., Inc., No. 02-4947 (DRD), 2003

U.S. Dist. LEXIS 26818, at *13 (D.N.J. 2003).         This inquiry has also been formulated as a

determination as to whether the parent corporation “controls the day-to-day operations of the

subsidiary such that the subsidiary can be said to be a mere department of the parent.” Arch v. Am.

Tobacco Co., 984 F. Supp. 830, 837 (E.D. Pa. 1997).

        In Colida, the plaintiff sued LG Electronics, Inc., a South Korean corporation with a place

of business in Seoul, Korea. 2003 U.S. Dist. LEXIS 26818, at *1-2 (D.N.J. 2003). Plaintiff served



                                                  8
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 24 of 38




the complaint on LG Electronics, USA, a Delaware corporation with a principal place of business

in New Jersey. Id. at * 2, 4. The complaint was served at the LG Electronics USA office and

accepted by an LG Electronics USA employee who was not authorized to accept service on behalf

of LG Electronics, Inc. Id. at * 4. The evidence showed that LG Electronics, Inc. had no registered

agent for receiving service of process in the United States, never maintained any facilities, offices

or personal property in New Jersey and had no employees who worked or lived in New Jersey. Id.

at * 2-3. LG Electronics, Inc. maintained that it and LG Electronics USA had separate boards of

directors and separate accounting systems, LG Electronics USA’s daily operations and internal

affairs were not directed by LG Electronics, Inc., LG Electronics USA did not have authority to

conduct business on behalf of LG Electronics, Inc., and that LG Electronics USA did not design,

make, import, sell or have any relationship to a cellular phone made by LG Electronics, Inc. that

was the subject of the litigation. Id. Plaintiff disputed this position by referencing a website which

indicated that LG Electronics, Inc.’s subsidiaries are treated like divisions and sell LG Electronics,

Inc.’s product line, including cellular phones; and LG Electronics, Inc. operated a New York and

New Jersey office. Id. at * 3-4.

        The court found that proper service was not effectuated on LG Electronics, Inc. The court

stated: “Plaintiff apparently is under the mistaken impression that service on defendant's subsidiary

constitutes service on LG Electronics.” Id. at * 12. The court found that “Plaintiff's evidence (the

website maintained by LG MRO, Inc.) that an agency relationship exists between LG Electronics

and LG Electronics USA, such that service on the subsidiary may constitute service on the parent

is inadequate.” Id. at * 13. The court therefore found no indication of control sufficient to show

an agency relationship or that the subsidiary was an alter ego of the parent corporation and

dismissed the complaint for insufficient service of process. Id.



                                                  9
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 25 of 38




        Pennsylvania Courts have applied similar reasoning in determining whether service of a

complaint upon a subsidiary corporation may be treated as service upon a parent corporation. In

Botwinick, the defendant was a New York corporation, Credit Exchange, Inc. who was purportedly

served with the complaint at an address in Philadelphia County, Pennsylvania. 213 A.2d 349, 350-

51 (Pa. 1965). The New York corporation objected to service and jurisdiction on the grounds that

it did not have a usual place of business in Philadelphia and that the address where service was

made was an office of the New York corporation’s subsidiary, Credit Exchange of Pennsylvania,

Inc. Id. at 351. The plaintiff contended that the Philadelphia address was actually the New York

corporation’s office and that the subsidiary was merely an alter ego of the New York corporation.

Id. The evidence showed that all stock of the Pennsylvania Corporation was owned by the New

York Corporation, both corporations had the same president, both corporations had similar names,

and both corporations used the same forms for some transactions. Id. at 352-53. However, each

corporation kept separate books and filed separate taxes, the subsidiary purchased its own supplies

and paid its own rent, each corporation employed its own personnel, each corporation maintained

its separate corporate existence, and the Pennsylvania subsidiary ran its daily affairs without

substantial control by the New York corporation. Id.

        The Pennsylvania Supreme Court stated “[n]either the similarity of names between the

parent and subsidiary corporation, nor the total ownership of the stock of the subsidiary by the

parent, nor the fact that a single individual is the active chief executive of both corporations will

per se justify a court in piercing the corporate veil if each corporation maintains a bona fide

separate and distinct corporate existence.” Id. at 353-354 (internal citations omitted). The Court

further noted that “if the record demonstrates that the subsidiary is the ‘alter ego’ of the parent to

the extent that domination and control by the parent corporation renders the subsidiary a mere



                                                 10
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 26 of 38




instrumentality of the parent; under such extreme circumstances the parent corporation may be

held to be doing business within the state under the facade of the subsidiary.” Id. at 354. However,

the court held that there was not sufficient evidence to show that the Pennsylvania Corporation

was the alter ego of the New York Corporation. Id. The Court found “there were two separate

entities and . . . the Pennsylvania corporation, even though a subsidiary of the New York

corporation, was not a mere instrumentality of the latter.” Id. The Pennsylvania Supreme Court

found that the preliminary objections of the New York Corporation as to personal jurisdiction and

service of process, were to be sustained. Id.

        In this case, under Pennsylvania and Federal law, service of Plaintiff’s Complaint was not

made upon BNA or BNE, and service of the Complaint upon Brenntag Specialties, LLC does not

constitute service on BNA or BNE. Service at the Tacony Street address was not service at a

regular place of business of either BNA or BNE and was not made to any executive officer, partner

or trustee of either entity, was not served on the manager, clerk or other person for the time being

in charge of any regular place of business of BNA or BNE, and was not served on any agent

authorized to accept service on behalf of BNA or BNE. As such, Plaintiff’s attempt at service was

not effective to serve process on either BNA or BNE under Pennsylvania Rule of Civil Procedure

424 or Federal Rule of Civil Procedure 4.

        Furthermore, the evidence shows that Brenntag Specialties, the entity actually served with

the Complaint, was not an alter ego or agent of BNA or BNE, and therefore service of the

complaint on Brenntag Specialties, LLC does not constitute service on BNA or BNE. Brenntag

Specialties is and was, at all times material hereto, a separate and distinct subsidiary of BNA with

its own line of business, its own management, personnel and employees, its own finances, and who

directs its own affairs. Brenntag Specialties never co-mingled funds with BNA or BNE, never



                                                11
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 27 of 38




assumed liabilities of BNA or BNE, and has always maintained a separate existence, observing its

own corporate formalities. Brenntag Specialties conducts its day-to-day operations separately from

BNA and BNE, and without BNA or BNE exercising significant control over its operational

functions. Furthermore, Brenntag Specialties owns its own property and is the sole owner of the

Tacony Street address where service was purportedly made. In short, Brenntag Specialties was

not an agent, “alter ego”, “mere department”, or “mere instrumentality” of BNA or BNE and was

not dominated or controlled by either defendant.

        As a result, the purported service on BNA and BNE of Plaintiff’s Complaint at the Tacony

Street address was ineffective and service of the Complaint upon Brenntag Specialties does not

constitute service of the Complaint upon BNA or BNE. Accordingly, Plaintiff’s Complaint must

be dismissed and/or the purported attempt at service of process quashed.

        WHEREFORE, Defendants, Brenntag North America, Inc. and Brenntag Northeast, LLC

respectfully request that this Honorable Court grant the instant Motion and dismiss Plaintiff’s

Complaint and/or quash Plaintiff’s purported service of the Complaint on the defendants.

        B. Plaintiff’s Complaint Must be Dismissed Pursuant to Rule 12(b)(6)

               i. Rule 12(b)(6) Standard

        Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes a defendant to move to

dismiss for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In

considering a motion under Rule 12(b)(6), the court must accept as true all allegations in the

complaint and all reasonable inferences that can be drawn therefrom are to be construed in the

light most favorable to the plaintiff. Jordan v. Fox, Rothschild, O'Brien & Frankel, 20 F.3d 1250,

1261 (3d Cir. 1994). However, a court need not assume that a plaintiff can prove facts that the

plaintiff has not alleged. Associated Gen. Contractors of Cal. v. California State Council of



                                                 12
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 28 of 38




Carpenters, 459 U.S. 519, 526 (1983). Furthermore, a plaintiff must provide factual grounds for

relief beyond “labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Factual allegations

must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

Thus, when considering a motion to dismiss, a court should “begin by identifying pleadings that,

because they are no more than conclusions, are not entitled to the assumption of truth.” Ashcroft

v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009). In deciding a Rule 12(b)(6)

motion, the Court may consider the facts alleged on the face of the complaint, as well as

“documents incorporated into the complaint by reference, and matters of which a court may take

judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322, (2007).

                ii. Dismissal of the Complaint is Required Because Defendants are Immune from
                    Tort Liability Under the Pennsylvania Worker’s Compensation Act

        The facts alleged in Plaintiff’s Complaint, when accepted as true, conclusively establish as

a matter of law that BNA and BNE were statutory employers of Plaintiff at the time of his alleged

accident who are immune from suit under the Pennsylvania Worker’s Compensation Act

(“PWCA”), and therefore Plaintiff has failed to state a claim upon which relief can be granted

against the defendants. See, e.g., Cmty. Ass'n Underwriters of Am., Inc. v. Queensboro Flooring

Corp., No. 3:10-CV-01559, 2016 U.S. Dist. LEXIS 57071, at *16 (M.D. Pa. 2016) (considering

whether a defendant was immune from suit under the PWCA, and thus whether to dismiss the

plaintiff’s claims under Rule 12(b)(6)); see also Grimsley v. Manitowoc Co., No. 1:15-CV-01275,

2015 U.S. Dist. LEXIS 146749, at *15 (M.D. Pa. 2015) (dismissing complaint pursuant to Rule

12(b)(6) on the grounds that defendants were entitled to immunity under the PWCA) (reversed by

Grimsley v. Manitowoc Co., 675 F. App'x 118, 119 (3d Cir. 2017) (reversing trial court decision




                                                13
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 29 of 38




because facts alleged in complaint did not conclusively show employer status sufficient to confer

immunity under the PWCA as a matter of law)).

        Under the PWCA, the exclusive remedy for an employee injured in the course and scope

of his employment against any person or entity deemed to be his employer is the benefits available

under the PWCA. Peck v. Delaware County Bd. of Prison Inspectors, 572 Pa. 249, 814 A.2d 185,

188 (Pa. 2002) (“the workers’ compensation system is the exclusive remedy for an injured

employee seeking redress from an employer for an on-the-job injury.”). This exclusiveness of an

injured employee’s remedies against his employer for injuries sustained in the course and scope of

employment is stated in Section 303 of the WCA, as follows:

                 § 481. Exclusiveness of remedy; actions by and against third party;
                 contract indemnifying third party

                 (a) The liability of an employer under this act shall be exclusive and
                 in place of any and all other liability to such employes, his legal
                 representative, husband or wife, parents, dependents, next of kin or
                 anyone otherwise entitled to damages in any action at law or
                 otherwise on account of any injury or death as defined in section
                 301(c)(1) and (2) or occupational disease as defined in section 108.

                 (b) In the event injury or death to an employe is caused by a third
                 party, then such employe, his legal representative, husband or wife,
                 parents, dependents, next of kin, and anyone otherwise entitled to
                 receive damages by reason thereof, may bring their action at law
                 against such third party, but the employer, his insurance carrier, their
                 servants and agents, employes, representatives acting on their behalf
                 or at their request shall not be liable to a third party for damages,
                 contribution, or indemnity in any action at law, or otherwise, unless
                 liability for such damages, contributions or indemnity shall be
                 expressly provided for in a written contract entered into by the party
                 alleged to be liable prior to the date of the occurrence which gave
                 rise to the action.

77 P.S. §481.

        Further, Section 203 of the WCA provides that,

                 An employer who permits the entry upon premises occupied by him
                 or under his control of a laborer or an assistant hired by an employe

                                                   14
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 30 of 38




                 or contractor, for the performance upon such premises of a part of
                 the employer’s regular business entrusted to such employe or
                 contractor, shall be liable to such laborer or assistant in the same
                 manner and to the same extent as to his own employe.

77 P.S. §52.

        Under these sections of the PWCA, a person or entity deemed to be an injured-party’s

“statutory employer,” who is primarily or secondarily liable to pay worker’s compensation benefits

to the injured employee, is immune from suit for injuries sustained by the injured employee in the

course and scope of their employment with said employer. Vandervort v. WCAB (City of

Philadelphia), 899 A.2d 414, 418 (Pa. Cmwlth. 2006) (“An entity’s status as a ‘statutory employer’

results in liability for workers’ compensation insurance and, coextensively, provides immunity to

the statutory employer from common law tort liability.”).

        The determination of whether an entity is a “statutory employer” under the PWCA has

often involved an analysis first set forth under McDonald v. Levinson Steel Co, 153 A. 424, 426

(1930). To be clear, Moving Defendants contend that McDonald is inapplicable in this case

and that a separate test for statutory employer status confers immunity on BNA and BNE in

this case. An analysis of McDonald is provided to make clear the distinction and fully explain

the authorities pertaining to statutory employer immunity on which BNA and BNE rely.

        To show that an entity is a statutory employer under McDonald, the following elements

must be met:

                 (1) An employer who is under contract with an owner or one in the
                 position of an owner.

                 (2) Premises occupied by or under the control of such employer.

                 (3) A subcontract made by such employer.

                 (4) Part of the employer's regular business entrusted to such
                 subcontractor.


                                                 15
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 31 of 38




                 (5) An employee of such subcontractor.

Id. at 426. If the employer under contract with the owner meets those elements, it is considered a

statutory employer under Sections 203 and 302(b) of the PWCA. Id. Under McDonald, entities

or persons who own a premises where an employee of a contractor is injured, and were not a

general contractor employing subcontractor, may not be considered statutory employers under the

PWCA. Smith v. Workmen's Comp. Appeal Bd. (Miller & Skinner), 152 Pa. Commw. 77, 82, 618

A.2d 1101, 1103-04 (1992). However, statutory employer immunity under McDonald and its

progeny pertains only to those entities qualifying as statutory employers under Section 203 (77

P.S. §52) and 302(b) (77 P.S. §462) of the PWCA.

        Section 302(a) of the PWCA provides a separate grounds for finding that an entity is a

“statutory employer”, as follows:

                 § 461. Coverage of employees of subcontractor; subcontractor
                 defined; exception.

                 A contractor who subcontracts all or any part of a contract and his
                 insurer shall be liable for the payment of compensation to the
                 employes of the subcontractor unless the subcontractor primarily
                 liable for the payment of such compensation has secured its payment
                 as provided for in this act. Any contractor or his insurer who shall
                 become liable hereunder for such compensation may recover the
                 amount thereof paid and any necessary expenses from the
                 subcontractor primarily liable therefor.

                 For purposes of this subsection, a person who contracts with
                 another

                        (1)     to have work performed consisting of

                               (i) the removal, excavation or drilling of soil, rock or
                        minerals, or

                                (ii) the cutting or removal of timber from lands, or

                        (2) to have work performed of a kind which is a regular
                        or recurrent part of the business, occupation, profession



                                                  16
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 32 of 38




                        or trade of such person shall be deemed a contractor, and
                        such other person a subcontractor.

                 This subsection shall not apply, however, to an owner or lessee of
                 land principally used for agriculture who is not a covered employer
                 under this act who contracts for the removal of timber from such
                 land.

77 P.S. §461 (emphasis added).

        The Pennsylvania Supreme Court has expressly held, in distinction to McDonald and its

progeny, that a property owner who hires an independent contractor to perform work that is a

regular or recurrent part of the property owner’s business is a “statutory employer” under Section

302(a) (77 P.S. § 461) of the PWCA, and that the McDonald test is inapplicable to determining

statutory employer status under Section 302(a). Six L's Packing Co. v. Workers' Comp. Appeal

Bd. (Williamson), 44 A.3d 1148, 1158-59 (Pa. 2012).         The Court held that the definition of

statutory employer set forth at Section 302(a) of the PWCA is broader than Sections 203 and

302(b) and the McDonald test and, thus, includes property owners that were excluded under the

McDonald test. Id. at 1155.

        In Six L’s Packing – a decision pertaining to a worker’s compensation claim – the

appellant-respondent was a grower, processor and distributor of produce. Id. at 1150. The

appellant contracted with F. Garcia and Sons to transport tomatoes between a warehouse and

processing facility. Id. The appellee-claimant was employed by F. Garcia and Sons as a truck

driver and was injured in a motor vehicle accident while transporting the appellant’s tomatoes

between the warehouse and processing facility in furtherance of contract services. Id. F. Garcia

and Sons did not carry worker’s compensation insurance, so the appellee brought a worker’s

compensation claim against the appellant on the theory that the appellant was appellee’s statutory

employer under Section 302(a) of the PWCA and therefore liable for payment of worker’s

compensation benefits to appellee. Id. The appellee was not on premises occupied and controlled

                                                 17
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 33 of 38




by the appellant, and the appellant was not a general contractor who subcontracted part of its work

to a subcontractor, but rather a property owner who contracted with F. Garcia and Sons as an

independent contractor. Id. at 1151. Because of these factors, the appellant argued that Section

302(b) of the PWCA and McDonald were not met and therefore, the appellant was not a statutory

employer. Id. The Worker’s Compensation Board agreed that the McDonald test and Section

302(b) were not met, but determined that the McDonald test and Section 302(b) were not

applicable to statutory employer status under Section 302(a) of the PWCA. Id. The Superior

Court considered whether Section 302(a) of the PWCA made the appellant a statutory employer

of the appellee who would be required to pay the appellee’s worker’s compensation benefits,

despite being a property owner who was not in control of the premises and therefore, not a statutory

employer under Section 302(b) of the PWCA or the McDonald test.

        The court noted that Section 302(a), which was amended after the McDonald decision was

issued, does not rely on the same definition of “contractor” and “subcontractor” that were

applicable when interpreting Sections 203 and 302(b). Id. at 1152. Rather, Section 302(a)

included its own definitions of those terms, which were broader and deemed any entity who

contracts with another entity to perform a regular or recurrent part of its work to be a “contractor”

who is deemed an employer liable for payment of worker’s compensation benefits under the

PWCA, whether the injury occurred on-premises or off-premises. Id. at 1157-58. The court noted

favorably the reasoning of the Pennsylvania Department of Labor, Bureau of Worker’s

Compensation’s amicus brief stating that Section 302(b) and McDonald apply in the paradigm of

construction accident cases, whereas Section 302(a) is broader and applies to property owners who

hire contractors to perform a regular or recurrent part of the property owner’s business outside of

the construction context. Id. at 1157.



                                                 18
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 34 of 38




         Because the appellant had contracted with F. Garcia and Sons to perform a regular part of

the defendant’s business, i.e., delivering produce,1 and the appellee claimant was an employee of

F. Garcia and Sons, the court found that the appellant was a statutory employer under the plain

language of 302(a) of the PWCA. Id. at 1158-59. Specifically, the Court stated:

                  we find it to be plain enough that the Legislature meant to require
                  persons (including entities) contracting with others to perform work
                  which is a regular or recurrent part of their businesses to assure that
                  the employees of those others are covered by workers' compensation
                  insurance, on pain of assuming secondary liability for benefits
                  payment upon a default.

Id.   Further, although certain aspects of the McDonald factors are similar to facets of Section

302(a) of the PWCA, the Court stated, “we do not believe that direct comparisons between

McDonald and Section 302(a) serve a useful purpose” and that “Section 302(a) is best interpreted,

as per the example of the Commonwealth Court and the Board in the present case, according to its

own terms.” Id. at 1159. Thus, the court held: “[w]e hold that neither the McDonald test, nor a per

se owner exclusion, applies under Section 302(a)of the WCA.” Id.

         In Six L’s Packing, the Supreme Court considered whether the property owner in that case

could be liable to pay worker’s compensation benefits as a statutory employer under Section 302(a)

the PWCA. In Doman v. Atlas Am., Inc., the Pennsylvania Superior Court addressed whether an

entity deemed to be a statutory employer under Section 302(a) is entitled to immunity from tort

liability under the PWCA, and held that such a statutory employer was entitled to immunity. 150

A.3d 103, 108-09 (Pa. Super. 2016). In that case, the defendant, Atlas, had entered into an oil and

gas lease for purposes of drilling, operating, producing and removing oil and gas from a property.




         1
           Importantly, the Court agreed that transporting produce was a regular or recurrent part of the appellant-
grower’s business because it distributed produce, even though the evidence presented established that the appellant
“did not own trucks or employ drivers, but, rather, utilized independent contractors, such as Garcia, to supply
transportation.” Id. at 1150-51.

                                                         19
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 35 of 38




Id. at 104. The defendant, Atlas then contracted with Gene D. Yost & Son, Inc. (“Yost”) to drill

wells on the property. Id. The plaintiff was an employee of Yost who was injured during the

course of his employment with Yost in the process of performing drilling activities. Id. Yost paid

the plaintiff’s worker’s compensation benefits following that accident. Id.

         The plaintiff sought to apply the McDonald factors and asked the court to find that the

defendant was not a statutory employer because it stood in the position of property owner.2 Id. at

105-06. The plaintiff also argued that Section 302(a) of the PWCA did not confer immunity on

the defendant because the defendant did not have a contract with a property owner, as required by

McDonald, and did not pay worker’s compensation benefits to the plaintiff. Id. at 106. The

Superior Court cited the holding of Six L’s Packing that “neither the McDonald test, nor a per se

owner exclusion, applies under Section 302(a) of the [Act].” Id. at 108-09. The court also noted

that “while Section 302(a) does not include a requirement that the contractor occupy or control the

premises, Section 302(b) [and the McDonald test] specifically includes such a requirement.” Id. at

107-08. Thus, the Court refused to apply the elements of the McDonald test, stating “because the

legislature created two distinct sections, each with its own requirements, we may not impute the

requirements of one section onto the other.” Id. at 108. The Superior Court held that the trial court

correctly applied Section 302(a) to determine that the defendant was the plaintiff’s statutory

employer. Id. Because the defendant was considered a statutory employer of the plaintiff, the

defendant was consequently immune from suit, regardless of the fact that the plaintiff’s direct

employer already paid the plaintiff’s worker’s compensation benefits. Id. at 109.                          The court

quoted prior Supreme Court precedent stating that immunity from tort liability under the PWCA

“pertains by virtue of statutory[] employer status alone, such that it is accorded even where the


         2
           The Court did not dispute that Atlas was in the position of property owner due to its status as lessee of the
land with rights to drill.

                                                          20
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 36 of 38




statutory employer has not been required to make any actual benefit payments.” Id. at 109 (quoting

Patton v. Worthington Assocs., 89 A.3d 643, 645 (Pa. 2014).

        In this case, as in Doman and Six L’s Packing, and accepting as true all well-pleaded facts

in Plaintiff’s Complaint, it is clear that BNA and BNE were Plaintiff’s statutory employers under

Section 302(a) of the PWCA.        Plaintiff was alleged to be an employee of Langer Transport

Corporation working in the course and scope of his employment at the time of his alleged incident.

BNA and BNE are alleged to have had a written contract with Langer Transport Corporation for

delivery of chemicals to the premises owned and operated by BNA and BNE. BNA and BNE

were alleged to be in the business of distributing chemicals and ingredients and, therefore,

similarly to Six L’s Packing, the delivery and unloading of chemicals at the distribution center by

Plaintiff was a regular and recurrent part of BNA and BNE’s business. Indeed, Plaintiff has alleged

that BNA and BNE oversaw and controlled the work of Plaintiff and Langer in delivering

chemicals to the distribution facility, thus alleging that the delivery and receiving process for

delivered chemicals was part of BNA and BNE’s regular business. In fact, although not required

under Section 302(a) of the PWCA, Plaintiff also alleges BNA and BNE occupied and were in

control of the jobsite where Plaintiff’s alleged incident happened, thus further supporting the

allegation that the work Plaintiff was performing was a regular part of BNA and BNE’s business

that was overseen and controlled by the defendants. Finally, the delivery of chemicals at the time

of the accident at issue, which was a regular part of the business of BNA and BNE, was alleged to

have been performed by Plaintiff, as an employee of Langer Transport, in furtherance of the

contract for delivery of chemicals to the distribution center.

        Accordingly, all elements of Section 302(a) of the PWCA are established by the averments

in Plaintiff’s Complaint, and, taking those averments as true, BNA and BNE are immune from suit



                                                 21
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 37 of 38




under the PWCA, as a matter of law. Plaintiff therefore has not stated a claim upon which relief

can be granted and Plaintiff’s Complaint must be dismissed.

        WHEREFORE, Defendants, Brenntag North America, Inc. and Brenntag Northeast, LLC

respectfully request that this Honorable Court grant the instant Motion and dismiss Plaintiff’s

Complaint, with prejudice, pursuant to Fed. R. Civ. P. 12(b)(6).




                                                POST & SCHELL, P.C.

                                                By:


 Dated: October 29, 2020                                 WILLIAM L. THRALL, ESQUIRE
                                                         J. COLIN SCHWARTZ, ESQUIRE
                                                         Attorneys for Defendants,
                                                         Brenntag North America, Inc. and
                                                         Brenntag Northeast, LLC




                                               22
21022826v1
             Case 5:20-cv-05281-EGS Document 4 Filed 10/29/20 Page 38 of 38




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 POST & SCHELL, P.C.
 WILLIAM L. THRALL, ESQUIRE
 E-MAIL: wthrall@postschell.com
 I.D. # 201834
 J. COLIN SCHWARTZ, ESQUIRE
 E-MAIL: cschwartz@postschell.com
 I.D. # 310123
 FOUR PENN CENTER, 13TH FLOOR                      ATTORNEYS FOR DEFENDANTS,
 1600 JOHN F. KENNEDY BLVD.                        BRENNTAG NORTH AMERICA, INC. AND
 PHILADELPHIA, PA 19103-2808                       BRENNTAG NORTHEAST, LLC
 215-587-1000
 CHRISTOPHER DISANT,

                              Plaintiffs,            CIVIL ACTION

                         v.                          No. 5:20-cv-05281

 BRENNTAG NORTH AMERICA, INC. and
 BRENNTAG NORTHEAST,

                              Defendants.



                                   CERTIFICATE OF SERVICE

        I, J. COLIN SCHWARTZ, ESQUIRE, do hereby certify that that on this 29th day of

October, 2020, a true and correct copy of the foregoing Motion to Dismiss was electronically filed

and served via the ECF System to all counsel of record and mailed via regular and certified mail

to all unrepresented parties.

                                                    POST & SCHELL, P.C.




                                             BY:
                                                    J. COLIN SCHWARTZ, ESQUIRE



21022826v1
